Exhibit 10.6

FOURTH AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (the
“Amendment”) is made as of November 15, 2017, by and between MONTGOMERY
STERLING, L.L.C., an Illinois limited liability company, as Seller, and S.R.
JACOBSON DEVELOPMENT CORP., a Michigan corporation on behalf of an entity to be
named, as Purchaser.

WHEREAS, Seller and Purchaser entered into a certain Real Estates Purchase And
Sale Agreement, dated as of January 10, 2017, as amended by a certain Amendment
To Real Estates Purchase And Sale Agreement, dated April 7, 2017, and further
amended by a certain Second Amendment To Real Estates Purchase And Sale
Agreement, dated April 25, 2017 and a Third Amendment to Purchase and Sale
Agreement dated as of June 9, 2017 (together the “Agreement”), pursuant to which
Seller agreed to sell, and Purchaser agreed to purchase, that certain real
property located in the Village of Montgomery (“Village”), County of Kendal and
State of Illinois with Parcel Identification Numbers 03-02-203-002,
03-02-202-001, 03-02-204-001 and 03-02-100-028 (the “Property”).

WHEREAS, the parties agree to amend the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree the Agreement is hereby
amended as follows:

 

  1. Paragraph 3.A. The Purchase Price shall be $2,425,000.00

 

  2. Paragraph 3.B. Within one (1) business day after receiving site plan and
annexation agreement amendment approval from the Village of Montgomery,
Purchaser shall deposit with Title Company the sum of Fifty Thousand Dollars
($50,000.00).

 

  3. Paragraph 3.D. The Inspection Period has expired. The initial Earnest Money
deposit of $25,000 shall be non-refundable to Purchaser. Except for a Seller
default or failure of a closing condition, the additional $50,000 Earnest Money
to be deposited after receipt of site plan and annexation agreement amendment
approval shall be non-refundable to Purchaser.

 

  4. Paragraph 6. The Approval Period has been extended to the date upon which
the site plan and annexation agreement amendment has been approved by the
Village of Montgomery, bust is not to extend beyond January 10, 2018.

 

  5. Paragraph 7. The Closing Date shall be within thirty (30) days of the date
upon which the site plan and annexation agreement amendment has been approved by
the Village.

 

  6. Balance of Terms. Except as set forth herein, the Agreement remains
unmodified and in full force and effect.

 

  7. Miscellaneous. This Amendment may be executed in any number of
counterparts, and by separate parties hereon on separate counterparts, and all
of such counterparts taken together shall constitute one and the same Amendment.
This Amendment may be executed and delivered by facsimile or electronic mail in
PDF format. The section headings set forth in this Amendment are for convenience
of reference only, and do not define, limit or construe the contents of such
sections.

[4th Amendment to Purchase and Sale Agreement for Montgomery}



--------------------------------------------------------------------------------

The parties have executed this Amendment as of the date first written above.

 

SELLER:     PURCHASER: MONTGOMERY STERLING, L.L.C.    

S.R. JACOBSON DEVELOPMENT CORP.

on behalf of an entity to be named

/s/  

  GUADALUPE GRIFFIN

    /s/  

  S.R. JACOBSON DEVELOPMENT CORP.

By:     Guadalupe Griffin     By:     Scott R. Jacobson Its:     Senior Vice
President     Its:     Member

 

[4th Amendment to Purchase and Sale Agreement for Montgomery}